Smith, Judge.
This is an action for personal injuries resulting from a rear-end collision. The trial court directed a verdict in favor of appellant on the issue of negligence. Although appellant had claimed damages in excess of $7,000, the jury awarded her only $22, apparently the cost of her visit to her doctor on the day following the accident. Appellant, plaintiff below, seeks a new trial on the ground that the verdict was inadequate. We affirm.
"At first glance, it might appear that there was a gross mistake or undue bias on the part of the jury as [appellant] contends. However, a closer inspection of the actual evidence does not demand this conclusion.” Howard v. Gardner, 128 Ga. App. 545 (1) (197 SE2d *506386) (1973). At her deposition appellant stated that she had never been treated for back or neck pain prior to the accident and that her 1972 hospital stay was for nerves. At trial she testified that the accident was "severe” and that the numbness in her hands was a direct result of the accident. Appellee, however, produced contradictory evidence: appellant had a long history of back problems; her 1972 hospital stay was spent in traction; the accident was only a "little bump”; and she had complained of numbness in her hands at least nine months prior to the accident. Appellant’s doctor testified initially that he had never treated appellant for a back problem prior to the accident. In the face of his own records to the contrary, however, he admitted that appellant suffered from chronic or "long standing” back problems. In addition, a radiologist who had examined her some nine months prior to the accident testified that although appellant suffered from spondylolisthesis (one vertebra slipping off another), this condition was probably present prior to the accident. Under the circumstances the jury was authorized to find that, while appellant may indeed have a back problem, her condition was neither caused nor aggravated by appellee’s negligence. Howard, supra; Murray v. Toney, 141 Ga. App. 57 (232 SE2d 395) (1977).
Argued February 4, 1980
Decided May 2, 1980.
Nick Long, Jr., Fred MacDowell, for appellant.
William H. Major, for appellee.

Judgment affirmed.


McMurray, P. J., and Banke, J., concur.